NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           MICHELE M., Appellant,

                                        v.

 ARIZONA DEPARTMENT OF ECONOMIC SECURITY, G.C., S.C., F.C.,
                       Appellees.

                             No. 1 CA-JV 13-0280
                              FILED 06-03-2014


           Appeal from the Superior Court in Maricopa County
                             No. JD508437
               The Honorable Peter A. Thompson, Judge

                                  AFFIRMED


                                   COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Michael F. Valenzuela
Counsel for Appellees
                       MICHELE M. v. ADES, et al.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Kent E. Cattani joined.


T H U M M A, Judge:

¶1             Michele M. (Mother) challenges the superior court’s
termination of her parental rights to her biological children F.C., G.C. and
S.C. (collectively the Children). 1 Finding no error, this court affirms.

                FACTS 2 AND PROCEDURAL HISTORY

¶2           In March 2010 the Arizona Department of Economic Security
(ADES) filed a dependency petition alleging, as to Mother, that the
Children were dependent because Mother was homeless, unemployed,
could not protect the Children from sexual abuse and had substance abuse
problems. The Children were found dependent as to Mother and the
superior court adopted a case plan of family reunification.

¶3            In December 2011, ADES changed the case plan to severance
and adoption and ADES filed a motion to terminate the parent-child
relationship, alleging as grounds mental illness and fifteen-months time-
in-care. Mother contested the petition, and the superior court held a three-
day trial at which Mother testified, as did an ADES case worker and a
treating psychiatrist. In October 2013, the superior court found ADES had
met its burden of proof on both grounds and, finding termination was in
the best interest of the Children, granted ADES’ motion. See Arizona




1 The caption has been amended to safeguard the juveniles’ identity
pursuant to Administrative Order 2013-0001. The Children’s Father is not
a party to this appeal.

2This court views the evidence in a light most favorable to sustaining the
superior court’s findings. See Manuel M. v. Ariz. Dep’t of Econ. Sec., 218
Ariz. 205, 207 ¶ 2, 181 P.3d 1126, 1128 (App. 2008).




                                     2
                         MICHELE M. v. ADES, et al.
                           Decision of the Court

Revised Statutes (A.R.S.) section 8-533(B)(3)-(B)(8)(c) (2014). 3 This court
has jurisdiction over Mother’s timely appeal pursuant to Article 6, Section
9, of the Arizona Constitution and A.R.S. § 8-235(A).

                                DISCUSSION

I.     Standard Of Review.

¶4             As applicable here, the superior court may terminate a
parent-child relationship if ADES proves by clear and convincing
evidence at least one statutory ground for severance as set forth in A.R.S. §
8-533(B) and proves by a preponderance of the evidence that termination
is in the best interest of the child. See Michael J. v. Ariz. Dep’t of Econ. Sec.,
196 Ariz. 246, 249 ¶ 12, 995 P.2d 682, 685 (2000) (outlining statutory
procedures for terminating parental rights); see also Marina P. v. Ariz. Dep’t
of Econ. Sec., 214 Ariz. 326, 329 ¶ 18, 152 P.3d 1209, 1212 (App. 2007). This
court will reverse an order terminating parental rights only if the
necessary factual findings are clearly erroneous or not supported by the
record. See Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377 ¶ 2, 982
P.2d 1290, 1291 (App. 1998).

II.    The Superior Court Properly Granted The Motion To Terminate
       Based On Fifteen-Months Time-In-Care.

¶5            The fifteen-months time-in-care ground requires proof that:

              The child has been in an out-of-home
              placement for a cumulative total period of
              fifteen months or longer pursuant to court
              order or voluntary placement pursuant to
              [A.R.S.] § 8-806, the parent has been unable to
              remedy the circumstances that cause the child
              to be in an out-of-home placement and there is
              a substantial likelihood that the parent will not
              be capable of exercising proper and effective
              parental care and control in the future.

A.R.S. § 8-533(B)(8)(c). Mother does not dispute that the Children have
been in an out-of-home placement pursuant to court order for a
cumulative total period exceeding fifteen months. Instead, Mother argues

3 Absent material revisions after the relevant dates, statutes cited refer to
the current version unless otherwise indicated.



                                        3
                        MICHELE M. v. ADES, et al.
                          Decision of the Court

that the superior court erred in finding that “Mother has been unable to
remedy the circumstances that initiated the out-of-home placement; and . .
. there is a substantial likelihood that she will not be capable of exercising
proper control in the near future.”

¶6             At the time of the termination trial, Mother was
unemployed, not able to qualify for several benefit programs (meaning
she lacked a steady source of support) and did not have appropriate stable
housing. A doctor who conducted three psychological assessments of
Mother opined that her medical and behavioral health problems “are
really going to affect her ability to function effectively as a parent,” and
that “she’s going to have enough trouble just taking care of her own
needs, let alone that of three or four dependent children.” When testifying,
Mother admitted that “as of today, [she was] not able to care for the
children.” 4 Based on this record, the superior court did not err in finding
that Mother had been unable to remedy the circumstances that caused the
out-of-home placement and that there was a substantial likelihood that
she would not be able to properly parent in the future. Accordingly, the
superior court did not err in finding that ADES had shown the fifteen-
months time-in-care ground for termination. 5

III.   The Superior Court Properly Found ADES Provided Appropriate
       Reunification Services.

¶7           ADES has “statutory and constitutional obligations to make
reasonable efforts to reunify” families. Jordan C. v. Ariz. Dep’t of Econ. Sec.,
223 Ariz. 86, 93 ¶ 19, 219 P.3d 296, 303 (App. 2009). This obligation
includes “a diligent effort to provide appropriate reunification services.”
A.R.S. § 8-533(B)(8). Here, the superior court found that Mother was
offered adequate reunification services. Mother was offered, and
participated in, parent-aid services, drug testing, domestic violence


4 To Mother’s credit, she has taken significant steps to address her
substance abuse problem and took an active role in evaluating her risk of
being a victim of domestic violence.
5Because the court affirms termination on this ground, it need not address
Mother’s argument that termination was improper under A.R.S. § 8-
533(B)(3). Jesus M. v. Ariz. Dept’ of Econ. Sec., 203 Ariz. 278, 280 ¶ 3, 53 P.3d
203, 205 (App. 2002) (noting if one ground for severance is properly
shown, this court “need not address claims pertaining to the other
grounds”).



                                       4
                        MICHELE M. v. ADES, et al.
                          Decision of the Court

counseling, substance abuse treatment, outpatient mental-health
counseling, and group counseling. She was also provided with
transportation services. In fact, Mother agrees that “[d]uring the course of
the dependency [she] was participating in a variety of services.”

¶8            Even so, Mother argues that ADES did not meet its
obligation because it “did not implement recommendations by its
providers” and did not notify her of child and family team meetings.
ADES is not required to provide “every conceivable service” to a parent.
See Maricopa Cnty. Juv. Action No. JS-501904, 180 Ariz. 348, 353, 884 P.2d
234, 239 (App. 1994). From the record, Mother was provided reunification
services for a substantial period of time far exceeding 15 months and
ADES met its burden of showing those services were appropriate. While
Mother may have wanted additional services, reasonable evidence
supports the superior court’s finding that ADES provided appropriate
reunification services.

IV.    The Superior Court’s Findings That Termination Was In The Best
       Interest Of The Children Is Supported By The Evidence.

¶9              “[A] determination of the child’s best interest must include a
finding as to how the child would benefit from a severance or be harmed
by the continuation of the relationship.” Mary Lou C. v. Ariz. Dep’t of Econ.
Sec., 207 Ariz. 43, 50 ¶ 19, 83 P.3d 43, 50 (App. 2004) (citation omitted); see
also Jesus M., 203 Ariz. at 282 ¶¶ 13-14, 53 P.3d at 207 (discussing best
interest analysis, noting “‘[o]ne factor the court may properly consider in
favor of severance is the immediate availability of an adoptive placement.
Another is whether an existing placement is meeting the needs of the
child’”) (citation omitted).

¶10           The superior court properly found that termination was in
the best interest of the Children because “termination will make the
children available for adoption and provide for a safe, permanent and
stable placement capable of addressing all of the children’s physical,
medical, educational, economic and special needs.” This finding was
supported by testimony from a case worker and the Children’s Court
Appointed Special Advocate, both of whom testified as to the Children’s
adoptability and current placements, two of which are potential adoptive
placements. On this record, reasonable evidence supports the superior
court’s finding that termination was in the Children’s best interest.




                                      5
                     MICHELE M. v. ADES, et al.
                       Decision of the Court

                           CONCLUSION

¶11           The superior court’s order terminating Mother’s parental
relationship with F.C, G.C. and S.C. is affirmed.




                               :gsh




                                  6